United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          May 29, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                           No. No. 06-40976
                            c/w No. 06-41009
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                  versus

                           DAVID BOCHICCHIO,

                          Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                       USDC No. 2:05-CR-503-2
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges

PER CURIAM:*

     David Bochicchio appeals his conviction and sentence for bank

robbery in violation of 18 U.S.C. § 2113.             He also appeals the

district   court’s    finding,   based    on   that   conviction,     that     he

violated the terms of his supervised release.

     Bochicchio challenges the district court’s denial of his

motion to suppress an eyewitness’s identification testimony on the

ground   that   the   identification     derived   from   an   impermissibly

suggestive photographic line-up and resulted in an unreliable


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40976 c/w
                               No. 06-41009
                                    -2-

identification. We conclude, that the photographic line-up was not

impermissibly suggestive.      See United States v. Sanchez, 988 F.2d

1384, 1389 (5th Cir. 1993).

     Bochicchio also argues that the evidence was insufficient to

support his conviction of bank robbery.          We have reviewed the

record and the briefs of the parties and hold that the evidence

presented at trial was sufficient for a reasonable jury to have

found, beyond a reasonable doubt, that Bochicchio committed the

instant offense.   See United States v. Roberts, 481 F.2d 892, 893-

94 (5th Cir. 1973).

     Bochicchio’s remaining arguments, that the prosecutor made

improper ex parte remarks and that the district court erred in

ruling that proffered defense testimony would open the door to

evidence   regarding   his    prior   criminal   history,   lack   merit.

See United States v. Munoz, 150 F.3d 401, 414 (5th Cir. 1998);

United States v. Rogers, 126 F.3d 655, 658-60 (5th Cir. 1997).

     Because we affirm Bochiccio’s conviction for the reasons given

above, we similarly uphold the district court's determination that

he violated the terms of his earlier supervised release.

     The judgments of the district court are, therefore, AFFIRMED.